                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

OMAR RASHAD POUNCY,

             Petitioner,                            Case No. 13-cv-14695
                                                    Hon. Matthew F. Leitman
v.

CARMEN D. PALMER,

          Respondent.
__________________________________________________________________/

                  ORDER DESIGNATING LEAD COUNSEL

      For the reasons discussed on the record during the March 18, 2019, Status

Conference, IT IS HEREBY ORDERED THAT:

      1.     Harold Gurewitz is designated as lead counsel for Petitioner with

respect to actual innocence issues. With respect to those issues, Mr. Gurewitz is the

only attorney who, on behalf of Petitioner, may communicate with counsel for

Respondent and may file papers with the Court.

      2.     David Moffitt is designated as lead counsel for Petitioner with respect

to issues concerning communication between Petitioner and his counsel and any

claims that the Michigan Department of Corrections is improperly interfering with

those communications.      With respect to those issues, Mr. Moffitt is the only

attorney who, on behalf of Petitioner, may communicate with counsel for

Respondent and may file papers with the Court.

                                         1
      3.    Daniel Meron is designated as lead counsel for Petitioner with respect

to all other issues and claims in this action. With respect to all issues and claims

not identified above (in paragraphs 1 & 2), Mr. Meron is the only attorney who, on

behalf of Petitioner, may communicate with counsel for Respondent and may file

papers with the Court.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 4, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 4, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
